PER CURIAM.
Each of the seven counts of the indictment, upon which the appellant was tried and convicted, separately charged him with having aided and abetted another in willfully misapplying certain moneys of a national banking institution with the intent to injure and defraud the bank. The appellant contends that the indictment failed to allege a fedérally cognizable offense and that the evidence was insufficient to support a verdict of guilt. The case was tried to the trial judge alone, the defendant having waived a jury trial. We have carefully examined the record and are satisfied that there is no merit in either of the appellant’s contentions. The offense was not the appellant’s mere drawing of checks without sufficient funds in bank to cover them as the appellant mistakenly conceives. The crime involved the misapplication of the bank’s funds by its cashier and the appellant’s participation therein as the willful drawer of worthless checks from time to time in significantly large amounts, which the cashier honored and then concealed so as not to disclose the overdraft, was sufficient in the circumstances known to or knowable by the appellant to make him an aider and abettor of the cashier’s dereliction. That is what the indictment charged and the proofs supported.
The judgment of the District Court is affirmed.